Name: 84/31/EEC: Commission Decision of 6 January 1984 amending Decision 81/92/EEC as regards the list of establishments in Uruguay approved for the purposes of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  health;  America
 Date Published: 1984-01-27

 Avis juridique important|31984D003184/31/EEC: Commission Decision of 6 January 1984 amending Decision 81/92/EEC as regards the list of establishments in Uruguay approved for the purposes of importing fresh meat into the Community Official Journal L 022 , 27/01/1984 P. 0055 - 0056*****COMMISSION DECISION of 6 January 1984 amending Decision 81/92/EEC as regards the list of establishments in Uruguay approved for the purposes of importing fresh meat into the Community (84/31/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1), 16 and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Uruguay, approved for the purposes of importing fresh meat into the Community, was drawn up initially by Commission Decision of 25 November 1980, and was amended and published in Decision 81/92/EEC (3), as last amended by Decision 82/938/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5) has revealed that the level of health and hygiene of certain establishments has altered since the last inspection; whereas, consequently, it is advisable to enter or maintain certain of those establishments on the said list and to withdraw, for reasons of hygiene, Community approval of one other establishment; whereas, in addition, some establishments have not been put forward again by the Uruguayan authorities for Community inspection; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The Annex to Decision 81/92/EEC is hereby replaced by the Annex to this Decision. 2. Fresh meat from establishment Nos 7, 903 and, as regards sheepmeat, No 14, which appeared on the previous list and the approval of which is withdrawn, may no longer be introduced into the territory of the Community. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 January 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 58, 5. 3. 1981, p. 43. (4) OJ No L 383, 31. 12. 1982, p. 13. (5) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Establish- ment No // Establishment // Address // // // // // // I. BOVINE MEAT Slaughterhouses and cutting premises 1.2.3 // // // // 2 // Frigorfico Colonia // Tarariras, Colonia // 3 // Frigorfico Carrasco // Paso Carrasco, Canelones // 12 // Frigorfico Tacuarembo // Tacuarembo // 14 // Frigorfico Efcsa // Planta Durazno, Durazno // 20 // Frigorfico Comargen // Las Piedras, Canelones // 55 // Frigorfico Elbio Perez Rodriguez // San JosÃ © // 106 // Frigorfico Inprogan // La Paz, Canelones // 344 // Frigorfico San Jacinto // San Jacinto, Canelones // 394 // Frigorfico Cybaran // Salto // // // II. SHEEPMEAT Slaughterhouses and cutting premises 1.2.3 // // // // 106 // Frigorfico Inprogan // La Paz, Canelones // 344 // Frigorfico San Jacinto // San Jacinto, Canelones // 394 // Frigorfico Cybaran // Salto // // // III. HORSEMEAT Slaughterhouses and cutting premises 1.2.3 // // // // 303 // Frigorfico Clay // Pando, Canelones // // // IV. COLD STORES 1.2.3 // // // // 10 // Frigorfico Modelo // Planta Propios, Montevideo // 77 // Sire, PeÃ ±arol // Montevideo // 87 // Frigorfico Santos Arbiza // Montevideo // 175 // Frigorfico Corfrisa // Las Piedras, Canelones // // //